COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON




                          MEMORANDUM ORDER ON MOTIONS

Appellate case name:      Arnett Mathis v. Tori Lashawn Graves

Appellate case number:    01-18-00789-CV

Trial court case number: 2014-67465

Trial court:              308th District Court of Harris County


       It is ordered that appellant’s motion for rehearing and motion for en banc reconsideration
filed December 2, 2019, are denied.



Judge’s signature: _/s/ Richard Hightower___________________
                  Acting for the Court

The panel consists of Justices Kelly, Hightower, and Countiss. The en banc Court consists of:
Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman, Landau, Hightower, and
Countiss.


Date: __December 31, 2019_________